t c no united_states tax_court edward r arevalo petitioner v commissioner of internal revenue respondent docket no filed date p entered into a contract with american telecommunications co inc atc under the terms of the contract p paid dollar_figure to atc and atc provided p with legal_title to two pay telephones pay phones p also entered into a service agreement with alpha telcom inc alpha telcom the parent company of atc under which alpha telcom serviced the pay phones and retained most of the profits held because p did not have the benefits_and_burdens_of_ownership with respect to the pay phones p did not have a depreciable_interest in the pay phones therefore p is not entitled to claim a deduction for depreciation with respect to the pay phones in held further because p’s pay phone activities did not obligate him to comply with the requirements set forth in either title iii or title iv of the americans with disabilities act of publaw_101_336 104_stat_353 p’s dollar_figure investment in the pay phones is not an eligible_access_expenditure therefore p is not entitled to claim the disabled_access_credit under sec_44 i r c for his investment in the pay phones in edward r arevalo pro_se catherine s tyson for respondent opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for that was attributable to respondent’s disallowance of depreciation_deductions and tax_credits claimed by petitioner with respect to two public pay telephones pay phones in an amendment to answer respondent asserted an increased deficiency of dollar_figure and a penalty of dollar_figure under sec_6662 as a result of petitioner’s failure to report income from dividends and stock sales after concessions by the parties the issues for decision are whether petitioner is entitled to claim a deduction for depreciation under sec_167 with respect to the pay phones in and whether petitioner is entitled to claim a tax_credit under sec_44 for his investment in the pay phones in unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted on a stipulation of facts and supplemental stipulation of facts and the stipulated facts are incorporated in our findings by this reference petitioner resided in austin texas at the time that he filed his petition petitioner’s investment in the pay phones on date petitioner entered into a contract with american telecommunications co inc atc a wholly owned subsidiary of alpha telcom inc alpha telcom entitled telephone equipment purchase agreement atc pay phone agreement under the terms of the atc pay phone agreement petitioner paid dollar_figure to atc and atc provided him with legal_title to the telephone equipment that was purportedly described in an attachment to the atc pay phone agreement entitled telephone equipment list the attachment however did not identify any pay phones subject_to the agreement the atc pay phone agreement also included the following provision bill of sale and delivery a delivery by seller shall be considered complete upon delivery of the equipment to such place s as are designated by owner owner agrees to take delivery of equipment within b fifteen business days if seller has not delivered the equipment within ninety days owner may terminate this agreement upon seller’s receipt of signed notice from purchaser c upon delivery owner shall acquire all rights title and interest in and to the equipment purchased exhibit e buy back election to the atc pay phone agreement stated buy back election should owner elect to sell any telephone equipment itemized in exhibit a american telecommunications company inc hereinafter seller agrees to buy back such equipment from owner according to the following terms and conditions if exercise of the buy back election occurs in the first thirty-six months after the equipment delivery date the re-sale price shall be the owner’s original purchase_price of dollar_figure minus a restocking fee of ten percent of the purchase_price if the buy-back election is made more than thirty-six months after the equipment delivery date the sale price shall be the owner’s original purchase_price of dollar_figure and there shall be no restocking fee for purchaser’s election to re-sell the equipment purchased back to seller this buy back election shall expire on the 84th eighty-fourth month anniversary of owner’s equipment delivery date seller or its designee reserves the right_of_first_refusal as to the telephone equipment if owner enters into an agreement to sell the telephone equipment to any third party seller or its designee shall have thirty days to match any legitimate offer to purchase said equipment received by owner exhibit e further stated maintenance requirements for buy back provision if purchaser elects to require seller to re-purchase the pay telephone equipment purchaser must establish to seller’s satisfaction that all repairs and maintenance as set forth in exhibit b have been performed as required this means that the regular maintenance recommended in exhibit b is mandatory purchaser will establish that regular maintenance and repairs have been performed on the equipment by maintaining a logbook the logbook must set forth the dates and times maintenance and repairs were made to the equipment who performed the repairs and maintenance and by retaining receipts and cancelled checks for all parts service and repairs made to the equipment purchaser will be required to surrender to seller the logbook and all other proof establishing that required maintenance and repairs were performed purchaser must also establish to seller’s satisfaction the person s who performed the repairs and maintenance were qualified to do so exhibit b to the atc pay phone agreement set forth a recommended schedule of weekly maintenance work to be performed on the pay phones by petitioner exhibit c to the atc pay phone agreement included a list of service providers available to maintain the pay phones should petitioner not want to service the phones himself petitioner also had the option to enter into a service agreement with alpha telcom alpha telcom service agreement if he did not want to be involved in the day-to-day maintenance of the pay phones under the terms of the alpha telcom service agreement alpha telcom agreed to service and maintain the pay phones for an initial term of years in exchange for percent of the pay phones’ monthly adjusted gross revenue and all dial around fees generated by the pay phones in the event that a pay phone’s adjusted gross revenue was less than dollar_figure for the month alpha telcom would waive or reduce the 70-percent fee and pay petitioner at least dollar_figure so long as the equipment generated at least that amount in the event that a pay phone’s adjusted gross revenue was less than dollar_figure for the month petitioner would receive percent of the revenue notwithstanding the terms of the alpha telcom service agreement alpha telcom made it a practice to pay dollar_figure per month per pay phone regardless of how little income the pay phone produced additionally under the alpha telcom service agreement alpha telcom negotiated the site agreement with the owner or leaseholder of the premises where the pay phones were to be installed installed the pay phones paid the insurance premiums on the pay phones collected and accounted for the revenues generated by the pay phones paid vendor commissions and fees obtained all licenses needed to operate the pay phones and took all actions necessary to keep the pay phones in working order petitioner signed the alpha telcom service agreement on date the same day that he signed the atc pay phone agreement in a letter dated date petitioner received confirmation of his pay phone order and notice that an order had been placed for the installation of the pay phones petitioner had no say as to which pay phones were assigned to him and he was not informed as to the location of these pay phones thell g prueitt prueitt an agent and sales representative for atc informed petitioner that the income from the pay phones was taxable but that the pay phones were depreciable_property and thus petitioner could claim a depreciation deduction with respect to the pay phones petitioner claimed a dollar_figure depreciation deduction with respect to the pay phones on the schedule c profit or loss from business that was attached to his income_tax return for petitioner reported no other items of income or expense on this schedule c prueitt also informed petitioner that all of the amounts that petitioner spent in connection with the pay phones qualified for the tax_credit granted under sec_44 for compliance with the americans with disabilities act of ada publaw_101_ 104_stat_327 additionally petitioner received a copy of a letter dated date in which george mariscal president of tax audit protection inc informed paul rubera rubera president of alpha telcom that persons or companies that own pay telephones that have been modified for use by the disabled individual are eligible for the tax_credit as per the internal_revenue_code section outlined in this letter ie sec_44 petitioner also received a copy of a letter dated date in which fred h williams of perkins co p c opined to rubera that the purchase of these payphones is an expenditure which qualifies for the disabled_access_credit a salesperson for alpha telcom informed petitioner that the pay phones were modified by lengthening the cords and or reducing the height to make the pay phones accessible to the wheelchair bound and or installing volume controls to make them more useful to the hearing impaired alpha telcom represented to investors that these modifications made the pay phones compliant with the ada the atc pay phone agreement also stated phones have approved installation under the ada petitioner was not provided with a list of the modifications that were made to the pay phones that were assigned to him and he did not know the cost of these modifications petitioner claimed a dollar_figure tax_credit with respect to the pay phones on form_8826 disabled_access_credit that was attached to his income_tax return for for purposes of claiming this credit petitioner reported that he had dollar_figure of eligible_access_expenditures during alpha telcom grew rapidly but was poorly managed and ultimately operated at a loss on date alpha telcom filed for bankruptcy under chapter of the bankruptcy code in the u s bankruptcy court for the southern district of florida the case was later transferred to the u s bankruptcy court for the district of oregon on date on date petitioner filed a proof_of_claim in the bankruptcy court in the amount of dollar_figure representing the dollar_figure that he had invested plus approximately or months of payments that he had not received from atc as of the claim date the bankruptcy case was dismissed on date by motion of alpha telcom the bankruptcy court held that it was in the best interest of creditors and the estate to dismiss so that proceedings could continue in federal district_court where there was a pending receivership involving debtors the receivership was the result of a civil enforcement action brought by the securities_and_exchange_commission sec against alpha telcom in in the u s district_court for the district of oregon the district_court appointed a receiver in date to take over the operations of alpha telcom and to investigate its financial condition on date the district_court held that the pay phone scheme was actually a security investment and that federal_law had been violated by alpha telcom because the program had not been registered with the sec the u s court_of_appeals for the ninth circuit affirmed this decision on date petitioner’s unreported income during petitioner received proceeds of dollar_figure from the sale of stocks from his usb painewebber brokerage account petitioner also received dividends of dollar_figure during petitioner did not report the stock sales or dividends on his income_tax return for respondent has conceded that the stock sales did not result in taxable gains internal_revenue_service determinations the internal_revenue_service irs disallowed the depreciation deduction claimed by petitioner because the telephone is located in a place that petitioner did not own or operate as a trade_or_business and petitioner did not have depreciable_interest in the pay phone the irs also disallowed the disabled_access_credit claimed by petitioner because no business reason has been given or verified to comply with ada of procedural matters the petition in this case was prepared by the office of tom buck c p a buck and was filed with the court on date buck’s letterhead asserts understanding how to play the game is half the battle on date buck sent a letter to petitioner that stated that my purpose was to work within the irs system to buy you as much time as possible before the irs has a legal right to enforce collection action against you by notice served date this case was set for trial on date petitioner failed and refused to appear for trial and attempted to withdraw his petition through a letter received by the court on the day of trial discussion burden_of_proof as a preliminary matter we note that sec_7491 is applicable to this case because the examination in connection with this action was commenced after date the effective date of that section see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 under sec_7491 the burden_of_proof shifts from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability sec_7491 however sec_7491 applies with respect to an issue only if the taxpayer has complied with the requirements under the code to substantiate any item has maintained all records required under the code and has cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews see sec_7491 and b petitioner failed to appear at trial or to produce any credible_evidence petitioner has no records or information as to where the pay phones are located or as to the amount of revenue that they produced therefore the burden_of_proof has not shifted to respondent nonetheless our findings in this case are based on a preponderance_of_the_evidence depreciation deduction sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income sec_167 and depreciation_deductions are based on an investment in and actual ownership of property rather than the possession of bare_legal_title see 91_tc_322 see also 75_tc_53 affd 670_f2d_855 9th cir in a number of cases the court has refused to permit the transfer of formal legal_title to shift the incidence of taxation attributable to ownership of property where the transferor continues to retain significant control_over the property transferred 435_us_561 ‘ t axation is not so much concerned with the refinements of title as it is with actual command over the property taxed’ 77_tc_1221 quoting 281_us_376 see also 399_f2d_433 5th cir therefore when a taxpayer never actually owns the property in question the taxpayer is not allowed to claim deductions for depreciation see grodt mckay realty inc v commissioner supra pincite- see also schwartz v commissioner tcmemo_1994_320 affd without published opinion 80_f3d_558 d c cir a taxpayer has received an interest in property that entitles the taxpayer to depreciation_deductions only if the benefits_and_burdens_of_ownership with respect to the property have passed to the taxpayer see grodt mckay realty inc v commissioner supra pincite8 see also grant creek water works ltd v commissioner supra pincite whether the benefits_and_burdens_of_ownership with respect to property have passed to the taxpayer is a question of fact that must be ascertained from the intention of the parties as established by the written agreements read in light of the attending facts and circumstances grodt mckay realty inc v commissioner supra pincite thus the court will look to the substance of the agreement between the taxpayer and the seller and not just to the labels used in those agreements 108_tc_384 cf 293_us_465 some of the factors that have been considered by courts include whether legal_title passes how the parties treat the transaction whether an equity was acquired in the property whether the contract creates a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments whether the right of possession is vested in the purchaser which party pays the property taxes which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property grodt mckay realty inc v commissioner supra pincite8 petitioner contends that he purchased the pay phones from atc and therefore held the benefits_and_burdens_of_ownership with respect to the pay phones after considering the relevant factors and weighing the facts and circumstances surrounding the transactions among petitioner atc and alpha telcom we reject petitioner’s contention for the reasons discussed below first petitioner had no control_over the pay phones never had possession of the pay phones and does not know what the pay phones look like or where they are located petitioner signed an agreement containing blank spaces where the pay phones were to be identified second petitioner never had the power to select the location of the pay phones or enter into site agreements with the owners or leaseholders of the premises where the pay phones were to be located that power was held by alpha telcom through the alpha telcom service agreement third no evidence indicates that petitioner paid any property taxes insurance premiums or license fees with respect to the pay phones fourth there was minimal risk of loss for petitioner because the atc pay phone agreement in combination with the alpha telcom service agreement allowed petitioner to sell legal_title to the pay phones back to atc for percent less than the amount that he invested in them in the first months and for the full amount that he invested in them after months fifth under the terms of the alpha telcom service agreement alpha telcom was entitled to receive most of the profits from the pay phones sixth at the time that alpha telcom declared bankruptcy petitioner filed a claim in bankruptcy court for the price of the pay phones and the monthly payments that he had not received from atc rather than taking possession of the pay phones or hiring an alternative service provider to maintain the pay phones this action supports the conclusion that petitioner was not the actual owner of the pay phones seventh although petitioner received legal_title to the pay phones under the terms of the atc pay phone agreement the alpha telcom service agreement passed all of the responsibilities for maintaining the pay phones and the risks associated with the pay phones’ producing insufficient revenues to alpha telcom therefore when the atc pay phone agreement and the alpha telcom service agreement are construed together it becomes clear that petitioner received nothing more than bare_legal_title with respect to the pay phones eighth the transaction into which petitioner entered with atc was more akin to a security investment than a sale in essence petitioner made a one-time payment of dollar_figure to atc for the opportunity to receive a minimum annual return of percent on that investment ie a minimum monthly payment of dollar_figure per pay phone and the tax benefits that he believed would result from his nominal ownership of the pay phones therefore based upon our analysis of the facts and circumstances surrounding the transactions among petitioner atc and alpha telcom we conclude that petitioner did not receive the benefits_and_burdens_of_ownership with respect to the pay phones because petitioner never received a depreciable_interest in the pay phones he is not entitled to claim a depreciation deduction under sec_167 with respect to them ada tax_credit for purposes of the general_business_credit under sec_38 sec_44 provides a disabled_access_credit for certain small businesses the amount of this credit is equal to percent of the eligible_access_expenditures of an eligible_small_business that exceed dollar_figure but that do not exceed dollar_figure for the year sec_44 therefore in order to claim the disabled_access_credit a taxpayer must demonstrate that the taxpayer is an eligible_small_business for the year in which the credit is claimed and the taxpayer has made eligible_access_expenditures during that year if the taxpayer cannot fulfill both of these requirements the taxpayer is not eligible to claim the credit for that year for purposes of sec_44 the term eligible_small_business is defined as any person that had gross_receipts of no more than dollar_figure million for the preceding year or not more than full-time employees during the preceding year and elects the application of sec_44 for the year sec_44 the term eligible_access_expenditure is defined as an amount_paid or incurred by an eligible_small_business for the purpose of enabling the eligible_small_business to comply with the applicable_requirements under the ada sec_44 such expenditures include amounts paid_or_incurred for the purpose of removing architectural communication physical or transportation barriers that prevent a business from being accessible to or usable by individuals with disabilities to provide qualified interpreters or other effective methods of making aurally delivered materials available to individuals with hearing impairments to acquire or modify equipment or devices for individuals with disabilities or to provide other similar services modifications materials or equipment see sec_44 however eligible_access_expenditures do not include expenditures that are unnecessary to accomplish such purposes see sec_44 additionally eligible_access_expenditures do not include amounts that are paid_or_incurred for the purpose of removing architectural communication physical or transportation barriers that prevent a business from being accessible to or usable by individuals with disabilities with respect to any facility first placed_in_service after date see sec_44 petitioner contends that he is eligible to claim the disabled_access_credit under sec_44 because his pay phone business was an eligible_small_business during and his dollar_figure investment in the pay phones was an eligible_access_expenditure in the notice_of_deficiency that respondent sent to petitioner respondent disallowed petitioner’s claim for the disabled_access_credit because no business reason had been given for petitioner to comply with the ada in respondent’s trial memorandum respondent contends that petitioner’s dollar_figure investment in the pay phones is not an eligible_access_expenditure because it is not at all clear that petitioner was required to be compliant with the ada in addition respondent contends that petitioner’s pay phone activities do not qualify as an eligible_small_business because petitioner was not in a business because we conclude that petitioner’s dollar_figure investment in the pay phones does not constitute an eligible_access_expenditure it is unnecessary for us to consider whether petitioner’s pay phone activities constituted an eligible_small_business during in order for an expenditure to qualify as an eligible_access_expenditure within the meaning given that term by sec_44 it must have been made to enable an eligible_small_business to comply with the applicable_requirements under the ada see 117_tc_32 consequently a person who does not have an obligation to become compliant with the requirements set forth in the ada could never make an eligible_access_expenditure as relevant here the requirements set forth in the ada apply to persons who own lease lease to or operate certain public accommodations and common carriers of telephone voice transmission services see u s c sec a see also u s c sec c as discussed below petitioner neither owned leased leased to or operated a public accommodation during nor was he a common carrier of telephone voice transmission services during accordingly petitioner was under no obligation to become compliant with the requirements set forth in the ada during that year the general_rule of ada title iii is that no individual shall be discriminated against on the basis of disability in the full and equal enjoyment of goods services facilities privileges advantages or accommodations of any place of public accommodation by any person who owns leases leases to or operates a place of public accommodation u s c sec a thus the ada requires persons who own lease lease to or operate places of public accommodation to make reasonable modifications in policies practices or procedures when such modifications are necessary to afford such goods services facilities privileges advantages or accommodations to individuals with disabilities unless the entity can demonstrate that making such modifications would fundamentally alter the nature of such goods services facilities privileges advantages or accommodations u s c sec b a ii additionally the ada requires persons who own lease lease to or operate places of public accommodation to take such steps as may be necessary to ensure that no individual with a disability is excluded denied services segregated or otherwise treated differently from other individuals because of the absence of auxiliary aids and services unless the entity can demonstrate that making such modifications would fundamentally alter the nature of such goods services facilities privileges advantages or accommodations u s c sec b a iii to summarize any person who owns leases leases to or operates a public accommodation is required to make modifications for disabled individuals in order to comply with the requirements set forth in ada title iii while ada title iii does not define the terms own lease lease to or operate we must construe those terms in accord with their ordinary and natural meaning see eg 508_us_223 58_f3d_1063 5th cir construing the term operate as used in ada title iii as follows to ‘operate ’ in the context of a business operation means ‘to put or keep in operation ’ ‘to control or direct the functioning of ’ ‘to conduct the affairs of manage ’ citations omitted for the reasons discussed above we concluded that petitioner did not own the pay phones in which he invested and had no involvement in their operation thus petitioner did not own lease lease to or operate anything as a result of his investment in the pay phones and was never under any obligation to comply with the requirements of ada title iii during we reach this conclusion without deciding whether pay phones constitute public accommodations within the meaning given that term by the ada ada title iv requires common carriers providing telephone voice transmission services to provide telecommunications relay services throughout the area in which they offer service u s c sec c telecommunications relay services are defined as telephone transmission services that provide the ability for an individual who has a hearing impairment or speech impairment to engage in communication by wire or radio with a hearing individual in a manner that is functionally equivalent to the ability of an individual who does not have a hearing impairment or speech impairment to communicate using voice communication services by wire or radio u s c sec a for purposes of ada title iv a common carrier is any person engaged as a common carrier for hire in intrastate or interstate communication by wire or radio see u s c sec a see also u s c sec_153 it has long been held that ‘a common carrier is such by virtue of his occupation ’ that is by the actual activities he carries on 533_f2d_601 d c cir quoting 275_us_207 see also 297_us_175 furthermore under common_law principles the primary sine qua non of common carrier status is a quasi-public character which arises out of the undertaking ‘to carry for all people indifferently’ natl association of regulatory util commrs v fcc supra pincite quoting 279_f2d_737 5th cir accordingly a person is not a common carrier unless the person is actively engaged in the provision of services to others because petitioner did not own the pay phones in which he invested and had no involvement in their operation petitioner was not actively engaged in the provision of services to anyone as a result of his investment in the pay phones therefore petitioner was under no obligation to comply with the requirements set forth in ada title iv during because petitioner’s pay phone activities did not obligate him to comply with the requirements set forth in either ada title iii or title iv his dollar_figure investment in the pay phones is not an eligible_access_expenditure therefore petitioner is not entitled to claim the disabled_access_credit under sec_44 for his investment in the pay phones in sec_6673 whenever it appears to the court that proceedings before it have been instituted or maintained primarily for delay the court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure sec_6673 in this case petitioner was advised that the purpose of filing the petition was to delay the collection process petitioner engaged in the required stipulation process but did not appear for trial we have decided not to impose a sec_6673 penalty in this case but taxpayers are warned that sanctions may be appropriate if the court concludes that a petition was filed with no intention to prosecute the case and merely to delay the collection process to reflect the foregoing and the concessions of the parties decision will be entered under rule
